                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

(1)LAGINA HEIFNER and                           )
(2) DICK HEIFNER, Individually and              )
Husband and Wife,                               )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )      Case No. CIV-19-188-SLP
                                                )
(1) JASON KOONCE, Individually and              )      Removed from the District Court
(2) KOONCE TRUCKING, LLC a Foreign              )      of Woodward County
Limited Liability Corporation.                  )      CJ-2019-7
                                                )
              Defendants.                       )

                                NOTICE OF REMOVAL

       COME NOW Defendants Jason Koonce and Koonce Trucking, LLC and submit

this Notice of Removal to the United States District Court for the Western District of

Oklahoma and state as follows:

       1.    Defendants file this Notice of Removal pursuant to 28 U.S.C. §§1332,

1441(a) and 1446.

       2.     Plaintiffs filed this action against Defendants in the District Court of

Woodward County, State of Oklahoma, Case No. CJ-2019-7, on January 17, 2019.

(Petition, attached as Exhibit 1).

       3.     On February 6, 2018, Defendants received service of the Plaintiffs’ Petition

by Waiver of Service. (Waiver of Service of Summons, attached as Exhibit 2).
       4.      This action could have been originally filed in this Court pursuant to 28

U.S.C. § 1332, in that there is complete diversity among the parties, and the amount in

controversy is in excess of the statutory threshold of $75,000, exclusive of fees and costs.

       5.      This Notice of Removal is timely because it is being filed within thirty (30)

days of Defendants’ receipt of service of Plaintiff’s Petition. 28 U.S.C. §1446(b).

(Exhibit 2).

       6.      Plaintiffs allege that they were injured as a result of an accident involving a

commercial truck driven by Defendant Jason Koonce on or about July 19, 2018 in

Woodward County. Thus, venue is proper in this court. (Exhibit 1).

       7.      Plaintiff seeks damages in an amount in excess of $75,000.00, exclusive of

fees and costs. (Exhibit 1).

       8.      Jurisdiction in this court is proper because complete diversity of citizenship

exists between Plaintiffs and Defendants. Plaintiffs are citizens of Oklahoma. Jason

Koonce is a citizen of Arkansas. Defendant Koonce Trucking, LLC is an Arkansas

limited liability company with one individual member that is citizen of Arkansas.

       9.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders

served on Super Load Transport are attached hereto. Exhibit 1, Petition; Exhibit 2,

Waiver of Service of Summons; Exhibit 3, Notice of Lawsuit and Request for Waiver of

Service and Summons; Exhibit 4, Entry of Appearance. Pursuant to LCvR 81.2, a copy

of the docket sheet from the District Court of Woodward County is also attached as

Exhibit 5.




                                             -2-
       11.    Pursuant to 28 U.S.C. § 1446(d) written notice of this removal is being

served on opposing counsel and filed with the clerk of the District Court of Woodward

County. (Notice of Filing Notice of Removal, attached as Exhibit 6).

       WHEREFORE, Defendant requests that this action be removed to the United

States District Court for the Western District of Oklahoma and that this Court assume

jurisdiction over this action and proceed to final determination thereof.



                                          Respectfully submitted,



                                   By:    s/Harris A. Phillips
                                          Harris A. Phillips, OBA No. 14134
                                          NIEMEYER, ALEXANDER,
                                          & PHILLIPS, P.C.
                                          Three Hundred North Walker
                                          Oklahoma City, OK 73102
                                          Telephone: (405) 232-2725
                                          Facsimile: (405) 239-7185
                                          E-Mail: harrisphillips@niemeyerfirm.com
                                          Attorneys for Defendants




                                            -3-
